 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnionCarbideCorporation,CarbonProductsDivision,Clarksburg WorksandOil,Chemical andAtomic Workers International Union,Local 3-276,AFL-CIO. Case 6-CA-4191September19. 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND ZAGORIAOn October 1, 1968, Trial Examiner Henry L.Jalette issued hisDecision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision together with a supporting brief, and theRespondent filed a brief in answer to the exceptionsand brief of the General Counsel.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs. andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby orders the complaint hereinbe. and it hereby is, dismissed in its entirety.MEMBER BROWN, concurring:The matters considered in this proceeding, in myopinion. should be disposed of by the parties withintheframework of the grievance and arbitrationprovisions of their current bargaining agreement.Forovertwodecadesthesepartieshavemaintainedagenerallyamicablebargainingrelationship while coping with problems arising fromproduct and operational changes similar to thoseinvolved herein. Subcontracting has been practicedbyRespondent in various forms in many differingcircumstances over the years. and the parties havedisposedofproblemsarisingtherefromonavoluntary basis.Where the change was not withinthecontract'smanagement rights provision, the'WhileMember Zagoria also subscribes to the principle set forth inMember Brown's concurring opinion, he agrees withthe TrialExaminerthatRespondent'ssubcontracting did not, in any event, constitute aviolationof the Actmatter has been handled by advance bargaining,whiledisagreementshavebeen settled throughutilization of grievance, arbitration, and posteventbargaining.There is no suggestion that the changes which arethe subject of the instant charge were other thaneconomicallymotivated. There is disagreement onwhether some of the changes are within the scope ofthemanagement rights contract provision andwhether prior notice was required or adequate.However, each was made the subject of a grievancewhich was carried through the second step of thecontract grievance procedure, when the chargingparty chose a change in forum, and Respondentremains willing to meet and discuss the changes andtheir effects as a grievance or otherwise.In these circumstances, I believe these mattersshould be settled through the procedures the partiesthemselveshavevoluntarilyestablished.Accordingly, I would dismiss the complaint withoutdeciding the merits of the controversy.TRIAL EXAMINER'S DECISIONSTATFMFNT OF THE CASEHENRY L. JALETTE, Trial Examiner: This case was triedinClarksburg,West Virginia on July 31, 1968,' pursuantto a charge, filed on March 18 by Oil, Chemical andAtomicWorkers InternationalUnion,Local3-276,AFL-CIO, herein called the Union, and pursuant to acomplaint issued on June 10The issue presented iswhetherUnion Carbide Corporation, Carbon ProductsDivision,ClarksburgWorks, hereinafter referred to asRespondent, violated Section 8(a)(5) and (1) of theNationalLaborRelationsAct,asamended,bysubcontracting the work of repairing wooden shippingpallets and dividers, the fabrication of stainless steel bolts.and the manufacture of furnace side blocks.Upon the entire record,'includingmy observation ofthe witnesses, and after due consideration of the briefsfiledbyGeneralCounsel and Respondent, I make thefollowing:'FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent is a New York corporation engaged in theproduction and nonretail sale of carbon and graphiteanodes and electrodes at a plant located in Clarksburg,West Virginia. Respondent annually purchases directlyfrom points outside the State of West Virginia, goodsvalued in excess of $50,000 and annually ships directlyfrom said plant to points outside the State of WestVirginia, goods valued in excess of $50,000. Respondentadmits, and I find, that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) of'Unless otherwise indicated,all dates refer to the Year 1968'Motions to correct the record filed by General Counsel and Respondentare hereby granted'Respondent'smotion to dismiss made at the close of trial, on which Ireserved ruling, is disposed of in accordance with the findings andconclusions herein178 NLRB No 81 UNION CARBIDE CORP.505theAct.The Union isa labor organization within themeaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR I ABOR PRACTICESA. BackgroundSinceApril 1946, the Union has been the certifiedbargaining representative of Respondent's employees at itsClarksburg plant in a production and maintenance unitSince that time, the Respondent and the Union have beenparties to a series of collective-bargaining agreements andthere has been only one strike which lasted approximately10daysThe relationships of the parties have beengenerally amicable and there is no contention that thesubcontracting in issue herein was motivated by other thaneconomic considerations.The current agreement has a term from June 26, 1967,to June 25. 1970. It contains a "-Management Functions"clause,'butdoes not contain any provision dealingspecifically with subcontractingThe issue has been raisedby the Union in past contract negotiations, the last timebeing in 1962 At that time no agreement was reached toincludeaprovisioninthecontractprohibitingsubcontractingand the Union dropped the matter.However, the negotiations had resulted in Respondent'sagreement to a special job classification to cover itemsabout which the Union had complained.In the many years that the Union has been theexclusivebargainingrepresentativeofRespondent'semployees. the Respondent has subcontracted work whichwas performed by unit employees or which they couldperformFor example, for many years Respondent madeitsown shipping boxes, but in 1961 it discontinued theoperation and purchased boxes.Maintenance and construction work has been done byboth unit employees and subcontractors. Contractors havebeen used to install new piping or repair leaks in the watermain.Although Respondent employs garage mechanicsand helpers to maintain its rolling stock, major repairs aresubcontracted. Stainless steel saggars have a welded seamwhich fails occasionally and repairs are made both byRespondent's own welders and subcontractors.Coke is a basic ingredient of the electrodesmanufactured by Respondent, but it must be calcinedRespondent purchases both raw and calcined coke. Whenpurchased raw, it must be calcined by unit employees.Thesurfaceofelectrodessometimesbecomescrystallizedandmustbe"skinned"topermitimpregnation.Theskinningisdonebothbysubcontractors and unit employees. The same is true inthe machining of head electrodes.AlthoughRespondentemploysapproximately17electricianswho frequently wind the armatures ofelectricalmotors, on many occasions that work has beensubcontracted.Respondent contends that the Union has been aware ofthe foregoing, and, as pointed out above, the Unioncomplained about subcontracting in the 1962 negotiationsIn 1961, the Union grieved over the operation of a craneby contractors, but the grievance was denied because theoperation of the crane related to the installation of newsteam lines and was unrelated to production work or workof any kind normally performed by bargaining unitemployees.An Arbitration Panel upheld Respondent,noting that the contract contained no prohibition onsubcontracting and that the Union had not objected to thesubcontracting of the installation of the steam lines butonly to the operation of the craneThe gravamen of the instant case is the Respondent'ssubcontracting of work on three specific items which hadbeen performed exclusively by unit employees.B. The Subcontracting1Pallet repairRespondent uses wooden dividers and pallets for thestorage and transportation of its product. The pallets areused both for the shipment of goods to customers as wellas for intraplant transportation of materialsFor itsintraplant use alone, Respondent employs about 25.000pallets.most of which are acquired through purchase.Since these pallets are made of wood, they are frequentlydamaged; however, a certain number can be repaired andsalvagedRespondent's witness,William Haller, estimatedthat 5 percent of the 25,000 pallets were obtained throughthe salvage and repair of damaged pallets.The current contract contains a classification of palletrepairman and until May 1967 this classification was filledby one man who spent most of his time repairing palletsInMay 1967. pursuant to a cost study made by itsIndustrialEngineeringDepartment, Respondent decidedto discontinue the repair of pallets because it concludedthat it was more economical to discard broken pallets andpurchase new replacements This decision was made andimplemented without notice to or consultation with theUnion. As a result of the decision, the pallet repairmanwas forced to bid into some other job classification Thereis no evidence that he complained to the Union or that theUnion was aware of what had happenedThereafter, damaged pallets were destroyed, generallyby burning in a dump adjacent to Respondent's plantThis procedure continued from May 1967 until January1968, at which time it was decided to solicit bids for therepair of pallets. The bid by M & M Contractors was at aprice less than, or just about, half the cost of a new pallet.The first purchase order was approved on February 19,and the first shipment of repaired pallets was received byRespondent on March 13Between February 19 and July 26, the contractorrepaired 777 pallets and 1,971 dividers at a cost of$932.40 and $1635.93 respectively.'According to the Union, the first notice it had of thesubcontracting of the repair of pallets was in late Januarywhen a member of the negotiating committee advisedUnionPresidentAshcraft that yard personnel hadreported to him that pallets were leaving the plant.Thereupon, Ashcraft called John Arnold, assistant plantmanager in charge of Industrial Relations. Arnold toldhim he knew nothing about the matter, but that he wouldcheck and call back. According to Ashcraft, Arnold neverdid return the call. and Ashcraft talked to him in lateFebruary, but Arnold still could give him no answer. Thenext time the issue was discussed was at a March 14grievance meeting'Article 11, Section 1 "The Company's right to manage its plants andaffairs, to hire, discharge,promote, demote, and direct the working forcesisunqualified as long as this right is not used in violation of any provisionof this Contract."'These totals may not be entirely accurate, but they have been computedfrom exhibits which are not too legible.Since neither General Counsel norRespondent has totaled the figures,any inaccuracy in my calculationswould appear to be of little moment 506DECISIONS OF NATIONALLABOR RELATIONS BOARDAccording to Arnold, the issue was first brought to hisattention by a union steward on or about February 16 andthiswas followed by a call from Ashcraft on or aboutFebruary 18 or 19. Arnold told Ashcraft he would have tocheck and return to him after he had obtained sufficientinformation. Arnold testified that within a day thereafterhe talked to Ashcraft and told him that the reason palletswere being sent out was that the Company could realize asavingsthroughhavingpalletsrebuiltratherthanrepairing them with its own employees. According toArnold, between February 16 and March 14, he andAshcraft had about six conversations about the pallets,and in each one he told Ashcralt that the Company haddecided to have the pallets repaired byM & MContractors because of the savings.2.The fabrication of stainless steel boltsStainless steel bolts consist of rods of 1 inch diameterwhich are threaded on each end and which vary in lengthfrom 6 to 18 inches. These bolts are used in theconnection of copper rods in the Respondent's graphitefurnace.The job performed by unit employees with respect tothe stainless steel bolts consisted in machining about a3-inch common thread on each end of the bolt. This wasdone on a pipe threader on a nonscheduled, or asrequired, basis by employees in various classifications, butprincipally by hourly rated employees such as copperrepairmen and maintenance helpers.According to Respondent, in the summer of 1967 astudy was made of its costs to manufacture the stainlesssteelbolts and it was determined that a vendor namedGeneral Machine Company could machine the bolts at anannual saving of $1.500.6 General Machine Company'sfirst bid was dated January 22, 1968, and the first deliveryofboltswasmade on February 23, 1968. BetweenFebruary 23, 1968 and July 22, 1968, Respondent received1,090boltswhichwere fabricated for it by GeneralMachine Company at a cost of $1,725.05 Respondentestimated that the fabrication of steel bolts by its ownemployeesrequiredapproximately250man hoursannually.The record does not indicate how long theRespondent had used its own employees to do this workprior to contracting it out.According to the Union, the first knowledge it had thatstainless steel bolts were being purchased from GeneralMachine was in late February as a result of a report toUnion President Ashcraft from Committeeman Carvelliwho, in turn, had learned about the purchase from astoreroom clerkAshcraft called Arnold. and, as in thecase of the pallets, was informed that Arnold had noknowledge of the situation, but that he would check.According to Ashcraft, Arnold never contacted him andthe issue was not discussed again until the grievancemeeting on March 14.According toArnold,hisfirstconversationwithAshcraft occurred on or about February 21. BetweenFebruary 21 and March 14, Arnold testified Ashcraftspoke to him at least 5 or 6 times requesting thatRespondent reconsider the decision, and in a conversationonMarch 11, he requested that it be prepared to give theUnion a final answer at the meeting scheduled for March14Arnold testified that in every conversation with`This saving did not take into account the saving resulting from thereduced wear on the pipethreading machine which was designed to machinesoft iron pipeAshcraft concerning the bolts and pallets, he went intodetail explaining to Ashcraft why the Respondent hadmade the decisions in question.3Themanufacture of furnace side blocksSide blocks are used on the sides of graphite furnacesto contain the product during the firing of the furnacewhich is done at a temperature ranging from 2 to 3thousand degrees centigrade.From 1942 to the mid-50's, Respondent purchased allits side blocks.Beginningin the mid-50's until about 1963,Respondent made the side blocks in the plant, includingmixing its own concrete in 1963, it discontinued themixing and purchased ready mixed material. As a result,the side block crew was reduced from five to three. Thereis no evidence that Respondent notified the Union of thatdecision or that the Union protested.Side blocks were not customarily made by Respondenton a year round basis due to a problem of freezing duringwinterRespondent estimated that the job required threeemployees, full time, for about 6 or 7 monthsWheneveritbecame time to start manufacture, employees could bidfor the three available jobs which are described in thecontract as Block Plant Truck Operator, Block PlantOperator, and Head Block Plant Operator. No specialskills were required and the crew changed constantly. Thelast time side blocks were fabricated by Respondent wasduring the period from approximately May 1966 throughOctober 1967.According to Respondent, it had long been experiencinga gradual deterioration in the life of the side blocks, from36 bakes per block to 18 bakes. In addition, according toIndustrialEngineer Haller, improperly fabricated blockspresenteda safety hazard due to the possibility ofexplosions from air pockets in the block Haller testifiedsuch explosions had occurred at the Clarksburg plant andthat such an explosion had caused a loss of life in one ofRespondent's plants in England. Haller could not specifywhen any explosion had occurred at Clarksburg.To solve the side block problem, Respondent consultedwithprofessionalconcretemanufacturersandspecificationswere developed to attain the conditionsdesired by Respondent The record does not indicate whenthese consultations took place, nor when the specificationswere prepared. Haller testified that Respondent fabricatedblocks according to these specifications using its ownemployees, but there was no increase in the blocks' bakelife.Accordingly,bidswere solicited from concretemanufacturers and were received on February 15. The lowbidderwas Clyde Shrum, a general contractor, whoappears to have been contracting with Respondent onvarious matters for a number of years. The first purchaseorder was approved on March 6, 1968. The first deliverywas made on April 4, 517 blocks were delivered betweenApril 4 and July 15, at a total cost of $42,081. AccordingtoHaller,Respondent estimated a $15,000 annual savingby contracting out the work, assuming no improvement inblock life. An increase in block life to 36 bakes wouldrepresent an additional saving of $40,000The Union first received notice of the side blockdevelopments at a regularly scheduled grievance meetingon March 14. According to Ashcraft, after the discussionof some pending grievances, Arnold told the unionrepresentatives that Respondent had gone out of the blockbusiness.Arnold explained why and that Clyde Shrumwas the contractor. UNION CARBIDE CORP.507According to Arnold.he initiated the discussion on sideblocks by stating to the Union that". . .the Companywas formulating a decision to purchase side blocks from avendor rather than manufacture them in the plant " Inreply to a questionby Ashcraft,Arnold stated Shrum hadplaced the most favorable bid and would be the vendor.He explained in detail Respondent'sreasons for theconclusion it had reached.On March 25, the Union filed grievances at the secondstep over the subcontracting of the three foregoing items.Respondent rejected the grievances. Since March 14, theparties have not met to discuss the grievances which havebeen held in abeyance pending decision herein. In none ofthe discussions, either prior to or on March 14,did theUnion suggest alternative courses of action Respondentcould adopt to achieve its objectives. Its only reply toRespondent's statement of position on all three items hasbeen that the Respondent was contracting out bargainingunitwork and that there were laid-off employees whocould perform the work.Thenormalcomplementofproductionandmaintenance employees at the Clarksburg plant is 675.Between July 28. 1967, and September15,1967, 134employees were laid off. Respondent began recallingemployees on January 15, 1968, and by the end ofJanuary, 59 employees had been recalled,by the end ofFebruary, 54 more had been recalled and by March 14, allbut 4 had been recalled.Those four were recalled on April 8Iil.ANALYSIS AND CONCLUSIONSThe first issue is whether Respondent did in factsubcontract any of the work here in issue without noticeto or consultation with the Union. Respondent contendsthat whatever obligation it may have had to notify theUnion that obligation was fultilled.According to Respondent. the subcontracting was not afait accompli until: iii the case of the bolts, February 23;the pallets, February 28; the side blocks, April 25. Theseare the dates on which the first deliveries were made ofeach item,pursuanttopreviouslyvalidatedpurchaseorders,andRespondent contends that there was nocontract by the very terms of the purchaseorders untilshipmentof the goods ordered. Inasmuch as it haddiscussed the matters with the Union prior to any of thedeliveries,Respondent submits it had fulfilled itsbargainingobligation.I findno meritto this contention.Whether Respondenthad finalized its decision and contracted out unit workbefore discussing them with the Union does not depend onwhen a formal contract came into existence. SeeAmerican Oil Company,155 NLRB 639, 648. It dependsrather on all of the facts of the case, and in the instantcase, it is clear that Respondent had finalized its decisionslong before the delivery dates on any of the items.In the case of the pallets, there is uncontradictedtestimony that in late January or early February,employees were loading trucks with damaged pallets fordelivery to the contractor. On February 16, the repair ofpalletswasrequisitionedand the purchase order wasapproved on February 19. On the basis of these facts, Ifind that Respondent had "contracted out" the palletrepair work by February 16. There is no evidence thatRespondent had notified the Union of its plans,even lessits decision,at anytimeprior to February 16As to the bolts, the contractor's bid was made onJanuary 22 and the first deliverywas onFebruary 23. It isevident, therefore, that the Respondent had contracted outthe work some time before February 23. The earliest dategiven by Respondent of a conversation with the Union onthe matter was February 19 when a steward mentioned ittoArnold. The next time it was mentioned was February21 in a conversation initiated by Ashcraft In order for thebolts to have been delivered February 23, an order musthave been issued a reasonable time before that date. Iconclude that the fabrication of bolts was contracted outbefore February 19 and that this action was taken withoutnotice to the Union.As to the side blocks, the first requisition was approvedon March 6 and the purchase order validated March 12,by which date I conclude Respondent can be deemed tohave contracted out the manufacture of side blocks. Thereis no evidence that Respondent had notified the Union ofthe contracting out prior to the meeting of March 14Inshort,Ifindasalleged in the complaint thatRespondent contracted out pallet repair work, thefabrication of bolts, and the manufacture of side blockswithout notice to the Union and without affording theUnion an opportunity to bargain over the decision or itseffects onunitemployees prior to its decision.'This finding, however, does not dispose of this caseNot every unilateral subcontracting of unit work is to beheld violative of an employer's obligations under Section8(a)(5) of the Act InShell Oil Company,149 NLRB 305,theBoard indicated that the principles governing thesubcontractingof unit work set forthinitsearlierdecisions inTown & Country Manufacturing Co , Inc,136NLRB 1002, enld. 316 F.2d 846 (C A. 5), andFibreboard Paper Products Corp .138NLRB 550, enfd.sub nom. East Bay Union of Machinists Local 1304.UnitedSteelworkersof America, AFL-CIO, etc v.N.L R B,322 F.2d 411 (C.A D C.) affd. 379 U S 203,were not meant to be hard and last rules to bemechanically applied irrespective of the circumstances ofthe case. Rather the Board stated at page 307, "Inapplying these principles,we are mindful that thepermissibilityofunilateralsubcontractingwillbedetermined by a consideration of the setting of each case.Thus, the amount of time and discussion required tosatisfy the statutoryobligation`tomeet at reasonabletimes and confer in good faith' may vary with thecharacter of the subcontracting. the impact on employees,and the exigencies of the particular business situationinvolved. In short, the principles in this area are not, norare they intended to be, inflexibly rigid in application."The importance of this approach to subcontractingcases is no better illustratedthan inthis case. Several ofthe factors present in this case, if taken singly. couldarguably he discounted as a defense to Respondent's'In submittingthat it had fulfilled itsobligationto notify the Union ofthe subcontracting prior to reaching a final decision,Respondentadverts tothe testimonyof IndustrialRelationsManager Arnoldthathe haddiscussedthematterof the pallets and bolts with Ashcraft5 or 6 timesbeforeMarch 14 Ashcraft denied having thediscussionsdescribed byArnold,andGeneralCounselsubmits heshouldbecredited.Myconclusionthatthe Respondentsubcontracted the workin question withoutnotice to the Unionisnot dependenton a credibilitydeterminationBothAshcraft and Arnold appeared truthful andnothing in the demeanor ofeither suggestedthat he wasnot testifyingtruthfully.In any event,in noneof the conversationsdidRespondent fulfill its obligationto notify theUnion. rather,itisevidentfrom Arnold's testimonyand affidavit thatwhateverdiscussions he hadwithkshcraftwere merely to explain whatRespondent had done.Ido not accept Arnold's testimonythat he told4shcraft thatRespondent was "considering contracting'or "formulating adecision"as an accurate representation of the situation existing when heclaims to have made such statements 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDunilateralconduct;yetcumulativelytheirpresencepersuades me that Respondent did not violate the Act, asallegedFor example, the fact that the contract contains amanagement rights clause is not necessarily a defense.CompareThe Fafnir Bearing Company,151NLRB 332,fn. 1, andGeneral Motors Corporation, etc ,158 NLRB229, reversedsub nom. V.A. W. v. N L.R B.,381 F.2d265 (C.A.D.C ). Nor does the fact that the contractcontains a grievance and arbitration procedure justify afindingof waiver,Eaton,Yale and Towne, Inc.,171NLRB No. 73, nor the fact that the Union has beenunsuccessfulinprohibitingsubcontractingthroughnegotiations.AmericanOilCompany, supra,652.However, each of the foregoing factors is entitled to someweight in determining whether the employer in any givencasehas failed to fulfill his statutory obligation tobargain. In this case, they tend to support a finding thatthe Respondent was justified in acting unilaterally.Further support for such a finding is to be found in theRespondent's past practice of subcontracting unit workSuch practice may be no defense to subcontracting thatrepresents a departure from, or is dissimilar to. pastsubcontracting.Westinghouse Electric Corp. (MansfieldPlant),150 NLRB 1574. In this case, there is testimonythat the past practice consisted in subcontracting work forwhich the Respondent did not have the necessaryequipment or the immediacy of its need required that it besubcontracted.Moreover,itappearsthatthesubcontracting did not eliminate job classifications, andunit employees continued to do their share of the samekind of work. Examples of this situation would be theskinning of electrodes, repair of vehicles, carpentry work,repair of buildings, and welding of saggars.The instant subcontracting differs in that it completelyeliminated unit work and had the effect of abolishing jobclassifications described in the contract. Yet, there is someevidence that Respondent had acted similarly in the past.In 1961, Respondent had discontinued the operation of itsbox shop. In 1963, in the manufacture of the very itemhere in question, side blocks, Respondent discontinuedmaking its own concrete and purchased ready mixmaterial.As a result, the block crew was reduced fromfiveto three employees. This action was undertakenunilaterally with no evidence of a protest.In short, whatever differences that may exist betweenthe subcontracting here in question and Respondent's pastpractice, they are not such to warrant a finding that theyconstituted a significant departure from past practice.InWestinghouse Electric, supra,the Board indicatedthat another factor to be considered before it will findunilateral subcontracting violative of the Act is whetherthe action resulted in a "significant impairment" of jobtenure, employment security, or reasonably anticipatedwork opportunities for those in the bargaining unit. Whatconstitutes significant impairment has been left to therefining process of case by case decisions, no formulabeing given by which one can divine whether in a givencase subcontracting has resulted in the required significantimpairment. It is noted, however that almost withoutexception, where the Board has concluded that there wasno significant impairment the subcontracting had notinvolved elimination of job classifications. E.g.,AmericanOilCompany, supra, Superior Coach Company,151NLRB 189;Fafnir Bearing, supra; Central Soya,151NLRB 1691;Westinghouse Electric,153 NLRB 446.Where the unilateral action consisted in the eliminationof a job classification, however, the Board has found aviolationeven though the change affected only oneemployee. In theWeston and Brooker Company,154NLRB 747, the job of canteen-air compressor operatorwas abolished and the operator was terminated. InEaton,Yale and Towne Inc, supra,the employer eliminated theclassification of shipping loader and the earnings of theemployee in that classificationwere substantially reduced.In the latter case, the Board did not even mentionsignificant impairment.Despite the foregoing, which certainly appear to havehad minimal impact in terms of the number of employeesaffected, I do not believe that the Board has adopted ahard and fast rule that unilateral subcontracting isviolative of the Act whenever it results in the eliminationof job classifications. Rather, that fact must be weighedalong with all other facts in the case. In bothWeston andBrookerandEaton, Yale and Towne, Inc.,the eliminationof job classifications was not as a result of subcontracting,but a change in methods of operation.More analogous to this case isGeneral Motors, supra,where a department was eliminated by reason of thesubcontracting.Nonetheless,theBoardfoundnosignificant detriment since the employees were reassignedto other jobs.In the instant case, although there is no contention thatanyemployeewas laid off as a result of thesubcontracting, General Counsel submits that at the timeof the contracting out there were numerous laid-offemployees who could have been recalled to perform thepallet,bolt,or block work Granted that such was thecase, the facts do not warrant a finding that any of thelaid-off employees were not recalled, or that their recallwasdelayed,becauseofthesubcontracting.Thefabricationof bolts was not regularly scheduled orassigned work and was not susceptible to assignment so asto permit recall of a laid-off employee. As to pallet repair,although assigned to one man in the past, it had notprovided him with full-time employment e As to the sideblocks, although the work had not required any specialskills, itwas this very lack of skill of the employeesassigned to the job in the past that had contributed, atleast in part, to the problem Respondent hoped to correct.In this circumstance, a finding that the employees still onlayoff as of March 12, none of whom was shown to beskilled for this type of work, would have been recalled butfor the subcontracting is at best speculative.Finally, it must be noted that the Respondent has beenwilling tomeet and discuss the subcontracting and itseffects,apparentlywithinorwithout the grievanceprocedure.OnMarch 14, Respondent explained itsreasons for its actions and gave the Union an opportunityto present its position. The Union has not requested anyfurthermeetings.IconsiderthisconductoftheRespondent, although belated. to be entitled to someweight in an evaluation of its overall conduct.HartmannLuggage Company,145 NLRB 1572For all the foregoing reasons, it is found thatRespondent has not violated the provisions of Section8(a)(5) and (1) of the Act, as alleged in the complaint, andIwillthereforerecommend that the complaint bedismissed in its entirety.'in the view I take of the case, it is unnecessary to analyze thesignificanceof the fact that pallet repair work had been discontinued morethan 6 months prior to the filing of the charge herem. UNION CARBIDE CORP.509CONCLUSIONS OF LAWtheconduct alleged in the complaint.1.Respondent,Union CarbideCorporation,CarbonProductsDivision,ClarksburgWorks,isanemployerRECOMMENDED ORDERengaged in commerce within the meaning of Section 2(6)and (7)of theAct.Upon thebasis of the foregoing findings of fact and2Respondent has not engaged in unfair labor practicesconclusionsof law,it is recommended that the complaintwithin the meaning of Section 8(a)(5) or(1) of theAct bybe dismissed in its entirety.